        Case 1:18-cv-01621-TSC Document 15 Filed 10/15/18 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 FIX THE COURT,

          Plaintiff,
                                                      Civil Action No. 1:18-cv-1621
          v.                                          (TSC)

 U.S. NATIONAL ARCHIVES
 AND RECORDS ADMINISTRATION,

          Defendant.




                                JOINT STATUS REPORT

         Pursuant to the Court’s September 18, 2018 Minute Order, the parties respectfully

submit the following:

         (1) This case concerns Plaintiff’s request under the Freedom of Information Act

(FOIA), 5 U.S.C. § 552, submitted to Defendant the United States National Archives and

Records Administration (NARA) on April 4, 2018, and expedited by NARA on July 12,

2018.

         (2) NARA has completed its processing and production of the documents

responsive to this request, exceeding the pace of productions required by the parties’

agreement of July 20, 2018. Of the approximately 20,000 pages of documents responsive

to Plaintiff’s request, NARA has released more than 13,000 pages in full and more than

6,000 pages in redacted form.

         (3) In order to facilitate discussions between the parties, NARA has provided

Plaintiff with additional information about selected documents that were withheld in full.




                                             1
     Case 1:18-cv-01621-TSC Document 15 Filed 10/15/18 Page 2 of 2



       (4) The parties continue to engage in discussions aimed at narrowing the issues in

dispute, and potentially avoiding the need for dispositive briefing in this case. To permit

this process to continue, the parties respectfully request that they be given until November

15, 2018 to submit another Joint Status Report including, if appropriate, a proposed

schedule for further proceedings.




Dated: October 15, 2018                       Respectfully submitted,



/s/ Elizabeth France                          JOSEPH H. HUNT
Elizabeth France                              Assistant Attorney General
D.C. Bar No. 999851
John E. Bies                                  ELIZABETH J. SHAPIRO
D.C. Bar No. 483730                           Deputy Director
Austin R. Evers                               Federal Programs Branch
D.C. Bar No. 1006999
Katherine M. Anthony                          /s/ RebeccaM. Kopplin
MA Bar No. 685150*                            REBECCA M. KOPPLIN
(admitted pro hac vice)                       Trial Attorney (California Bar No. 313970)
AMERICAN OVERSIGHT                            United States Department of Justice
1030 15th Street NW, B255                     Civil Division, Federal Programs Branch
Washington, DC 20005                          1100 L. St. NW
(202) 897-2465                                Washington, D.C. 20005
beth.france@americanoversight.org             Telephone: (202) 514-3953
john.bies@americanoversight.org               Facsimile: (202) 616-8202
austin.evers@americanoversight.org            Email: Rebecca.M.Kopplin@usdoj.gov
katherine.anthony@americanoversight.org
                                              Counsel for Defendant
*Member of the MA bar only; practicing in
the District of Columbia under the
supervision of members of the D.C. Bar
while application for D.C. Bar membership
is pending.

Counsel for Plaintiff Fix the Court

                                             2
